1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES FRANCIS GOODS,                           )   Case No.: 1:19-cv-00661-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   FINDINGS AND RECOMMENDATION
13          v.                                            RECOMMENDING PLAINTIFF’S MOTION TO
                                                      )   AMEND THE COMPLAINT BE DENIED
14                                                    )
     WASCO STATE PRISON,
                                                      )   ORDER GRANTING PLAINTIFF FOURTEEN
15                                                    )   ADDITIONAL DAYS TO FILE OBJECTIONS TO
                    Defendant.                        )   JULY 2, 2019, FINDINGS NAD
16                                                    )   RECOMMENDATIONS
                                                      )
17                                                    )   [ECF No. 11]

18          Plaintiff Charles Francis Goods is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion to amend the complaint, filed July 15, 2019.
21          On May 28, 2019, the Court ordered Plaintiff to show cause within twenty-one (21) days why
22   the action should not be dismissed for failure to exhaust the administrative remedies. After Plaintiff
23   did not respond to the order to show cause, the Court issued Findings and Recommendations
24   recommending dismissal of the action, without prejudice, on July 2, 2019. The Findings and
25   Recommendations were served on Plaintiff and contained notice that objections were due within
26   fourteen days, i.e. on or before July 16, 2019. To date, Plaintiff has not filed objections. However, as
27   previously stated, on July 15, 2019, Plaintiff filed a motion to amend the complaint and submits that
28   he wishes to add additional factual details to support the merits of his deliberate indifference claim.
                                                          1
1              Plaintiff’s motion to amend must be denied because Plaintiff has failed to address whether he

2    has exhausted the administrative remedies, and on the face of the complaint filed on May 15, 2019, it

3    is clear that he contends he has not. In addition, Plaintiff’s motion to amend does not address whether

4    he has in fact exhausted the administrative remedies. Accordingly, Plaintiff cannot proceed with this

5    action unless and until he has exhausted all available administrative remedies, and Plaintiff’s motion

6    to amend should be denied. In the interest of justice, the Court will grant Plaintiff an additional

7    fourteen days to file objections to the July 2, 2019, Findings and Recommendations recommending

8    dismissal of the action without prejudice.

9              Accordingly, it is HEREBY ORDERED that Plaintiff is granted fourteen (14) days from the

10   date of service of this order to file objections to the July 2, 2019, Findings and Recommendations

11   recommending dismissal of the action, without prejudice.

12             Further, it is HEREBY RECOMMENDED that Plaintiff’s motion to amend the complaint be

13   denied.

14             This Findings and Recommendation will be submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

16   after being served with this Findings and Recommendation, Plaintiff may file written objections with

17   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

18   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

19   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

20   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

21
22   IT IS SO ORDERED.

23   Dated:      July 18, 2019
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                          2
